United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.T., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT
COMMAND, JOINT BASE LEWISMcCHORD, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Howard L. Graham, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1579
Issued: April 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 21, 2013 appellant, through her attorney, filed a timely appeal from the
February 19, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish a work-related
left knee condition on April 27, 2009, in addition to the accepted condition or that she is entitled
to disability compensation for periods for which she has not already been compensated;
(2) whether OWCP properly denied appellant’s request for authorization of left knee surgery;
and (3) whether appellant is entitled to receive continuation of pay.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 1, 2011 appellant, then a 41-year-old assistant program manager, filed a
traumatic injury claim alleging that on April 27, 2009 she injured her left knee when she rose
from a sitting position and heard a pop in her knee. She claimed continuation of pay. In an
April 1, 2011 letter, appellant alleged entitlement to disability compensation for time she took off
work due to her left knee condition.2 On June 30, 2011 she filed a claim for wage loss during the
period May 27 to June 5, 2009.
Appellant submitted a number of reports since 2009, regarding the medical treatment she
received after her claimed April 27, 2009 injury. Findings of May 1, 2009 magnetic resonance
imaging (MRI) scan of her left knee listed a meniscal tear under clinical history. Diagnoses were
intrasubstance degenerative signal of the posterior horn of the medial meniscus with no surface
extending tear, medial and patella femoral compartment chondromalacia with a cartilaginous
fragment in the posterior aspect of the knee joint, small to moderate joint effusion and a one
millimeter “cystic appearing lesion” of the posterior aspect of the medial tibial plateau
(degenerative subchondral cyst versus intraosseous ganglion).
On May 5, 2009 Dr. Anthony Agtarap, an attending Board-certified orthopedic surgeon,
indicated that appellant had a history of left knee pain and stated that she had a “long history [of]
problems going back to childhood injuries, but has got along fairly well until a more acute
episode occurred with the knee flexed underneath her while sitting at a desk and she felt a pop
with pretty excruciating posterior pain and discomfort.” He noted that appellant had discomfort
with hyperflexion in her left knee posteriorly, but that strength and sensation were intact in the
knee. Dr. Agtarap diagnosed a loose body or osteochondral defect of the left knee and
recommended a left knee arthroscopy.
On May 11, 2009 Dr. Agtarap performed left knee surgery including arthroscopy with
chondroplasty of the medial compartment of the medial femoral condyle and the patellofemoral
compartment anteriorly. The surgery was not authorized by OWCP. Dr. Agtarap provided a
preoperative diagnosis of “possible meniscal tear,” but the listed postoperative diagnosis was
“left knee significant articular wear, flaps and fissuring of medial femoral condyle and a second
compartment to include the patella and trochlear region.” No tear of the left meniscus was
mentioned in the report. On May 22, 2009 Dr. Agtarap observed that appellant was doing well
with some stiffness and pain and diagnosed status post left knee arthroscopic debridement with
moderate degeneration in the medial compartment. He discussed her “natural history of
arthritis” with her and recommended therapy. Appellant returned to light-duty work for four
hours per day on June 1, 2009 and full-time regular duty on June 8, 2009.
In a November 19, 2009 report, Dr. Agtarap stated that appellant was trying to get back
into running and playing soccer but she had increased symptoms in the medial compartment of
her left knee. Physical examination of appellant’s left knee revealed moderate tenderness in the

2

Appellant stopped work on April 27, 2009 and returned to full duty on June 8, 2009. During this period, she
underwent right knee surgery on May 11, 2009. Appellant indicated that she had used sick leave and annual leave to
cover this period.

2

medial compartment and difficulty with full flexion and extension. Dr. Agtarap diagnosed
symptomatic moderate articular wear of the left knee medial compartment.
Appellant did not submit any medical evidence concerning her medical treatment
between November 19, 2009 and December 17, 2010. In a December 17, 2010 report,
Dr. Agtarap stated that she complained of increasing left knee pain and examination of her left
knee showed good overall range of motion with moderate tenderness to palpation over the
medial joint line. X-ray findings of both knees revealed increased narrowing predominately in
the medial joint space of appellant’s left knee. Dr. Agtarap diagnosed progressive degenerative
joint disease of the left knee and recommended oral anti-inflammatory medications.
In an April 26, 2011 letter, OWCP requested that appellant submit additional evidence
including a statement about any past knee problems and medical records for past knee problems.
A March 31, 2011 report was submitted in which Dr. Agtarap stated that he had been
following appellant for a number of years for “progressive articular damage and now progressive
arthritis to her left knee.” He noted that appellant came in wanting to open a work-related claim
for her knee with respect to the April 2009 incident. Dr. Agtarap indicated that, upon review of
the initial presentation, it appeared that she did have some preexisting articular and degenerative
left knee features “along with an acute situation, which occurred at work when she felt a pop at
her desk which led to her initial knee arthroscopy.” He noted, “Now [appellant] has progressive
knee arthritis related to that.” Examination revealed a swollen left knee with effusion, stiffness
to range of motion and moderate medial compartment tenderness. Dr. Agtarap indicated that
December 2010 x-ray findings were consistent with moderate degenerative joint disease on the
left and mild to moderate degenerative joint disease on the right. He stated:
“I [ha]ve explained to [appellant] that she did have some degree of those findings
within a few days of her injury. It does appear that she became symptomatic on
the job, at least leading to her initial knee arthroscopy. [Appellant] will fill out
the … paperwork and see if this will proceed to acceptance of a work-related
claim.”
In a May 17, 2011 report, Dr. Agtarap discussed the findings in his May 11, 2009
surgical report. He posited that appellant had some degree of preexisting degenerative features,
which were aggravated when she stood up from her chair on April 27, 2009. Dr. Agtarap noted
that she reported that her left knee was in a hyperflexed position underneath the chair and the
desk and that, when she went to stand, she had an acute audible pop to her knee, which then led
to her clinical evaluation, clinical and radiographic workup treatment and ultimate surgery. He
stated, “It appears in discussion with [appellant] and review of my previous records that this was
the first onset of internal derangement her knee [sic] that led down to her ultimate outcome of the
advancing knee arthritis.” Dr. Agtarap indicated that appellant had preexisting degenerative
changes in her left knee that became symptomatic at the time of her work-related injury and
stated:
“I believe that [appellant’s] left knee condition since April 27, 2009 has continued
to deteriorate and become more clinically and radiographically evident.
[Appellant’s] preexisting disease has progressed and her symptoms have

3

remained and have worsened since her work-related event. The standing up at
work seems to have been [the] event that led to her having asymptomatic
knee[-]related [symptoms] to her underlying degenerative and preexisting disease
process.”3
In a May 27, 2011 decision, OWCP accepted appellant’s claim for a loose body in the left
knee that had resolved by May 29, 2009, after the arthroscopic surgery. It found that the
preexisting degenerative joint disease in her left knee was not aggravated by the employment
injury and noted that the medical reports had stated that she had a history of knee problems
dating back to childhood. OWCP indicated that appellant had not provided a written statement
describing her past knee problems and had not submitted medical records from her past knee
problems. It stated since such medical records had not been provided, “it is conjecture on the
part of Dr. Agtarap (who also did not have access to the prior records) as to whether or not the
simple act of standing up from your chair at work resulted in any significant permanent
worsening of your underlying degenerative joint disease in your left knee.”
Appellant requested a telephonic hearing with an OWCP hearing representative. Prior to
the hearing, additional medical records were received, including a May 24, 2011 x-ray report
showing moderate knee degenerative joint disease of the right knee.4 During the October 13,
2011 hearing, appellant testified that she was presently in receipt of compensation benefits for an
accepted carpal tunnel syndrome condition, not related to the April 27, 2009 work injury and that
she had undergone carpal tunnel surgery several weeks prior to the hearing. She discussed the
April 27, 2009 work injury and described her subsequent medical treatment. Appellant indicated
that she suffered left knee injuries due to playing soccer as a child and young adult, including
medial collateral ligament tears which did not require surgery.
Appellant submitted a December 13, 2011 report in which Dr. Erin Kershisnik, an
attending Board-certified family practitioner, stated that she had treated appellant since 2008.
Dr. Kershisnik described the April 27, 2009 work injury and stated that she was unaware of any
prior knee complaints. She stated that diagnostic testing showed a loose body and significant
chondromalacia, a degenerative condition and noted that appellant returned to work after her
May 2009 surgery but has never been pain free. Dr. Kershisnik stated:
“This was likely exacerbated by continuing to have to walk, stand and sit for
prolonged periods as part of her job description. Given that [appellant] was pain
free prior to her injury on April 27, 2009 it is more probable than not that the
injury at work significantly exacerbated and contributed to the acceleration of the
preexisting degenerative joint disease -- the treatment of which will ultimately
involve total knee replacement.”
3

On May 6, 2011 Dr. Agtarap noted that appellant was being followed for progressive knee degenerative joint
disease. He stated, “All of this comes back to her original event which occurred with an acute episode where her
knee was flexed underneath while sitting at a desk and she went to get up and felt a pop and excruciating pain and
discomfort in the posterior aspect of her knee.” Dr. Agtarap indicated that appellant later had right knee surgery in
May 2009.
4

It should be noted that no condition has been accepted for appellant’s right knee in this case.

4

In a January 3, 2012 decision, the hearing representative affirmed OWCP’s prior decision
with respect to the finding that appellant had not established a work-related injury other than a
loose body in the left knee. The case was remanded to OWCP to determine whether she was
entitled to disability compensation for the period between the April 27, 2009 injury and the time
she returned to full duty on June 8, 2009. It was also directed to determine if reimbursement for
the May 11, 2009 surgery should be authorized and whether appellant should have received
continuation of pay for 45 days after the April 27, 2009 injury.
In a January 4, 2012 decision, OWCP found that appellant was not entitled to receive
continuation of pay for her absences beginning April 27, 2009 because the April 27, 2009 work
injury was not reported in a form approved by OWCP within 30 days following the injury.
On January 13, 2012 appellant received disability compensation on the daily rolls for the
period May 27 to June 5, 2009.
In a May 14, 2012 report, Dr. Spencer Coray, an attending Board-certified orthopedic
surgeon, described the April 27, 2009 injury when appellant stood up from a chair and felt a
large pop in her left knee. He stated that subsequent MRI scan testing suggested a meniscal
injury but at the time of surgery only degenerative changes were noted and a chondroplasty was
performed in May 2009. Dr. Coray indicated that since the surgery the issue had been trying to
determine whether the degenerative knee changes were work related or a preexisting condition.
He stated that appellant had a left medial collateral ligament injury at age 19 but was able to play
soccer for 15 years afterwards without knee complaints. Dr. Coray indicated that she continued
to have pain in the left knee since surgery. He performed a physical examination which revealed
trace effusion and mild crepitus in the left knee. No contractures were noted and ligaments were
found to be stable. There was tenderness to palpation on the medial joint line in the anteromedial
aspect of the knee and appellant had a mildly antalgic gain with guarding on the left side and
mild bilateral lymphedema. Dr. Coray stated that x-ray testing showed moderate degenerative
joint disease of the left knee, collapsed medical compartment left knee with early osteophyte
formation and early varus alignment. He indicated that appellant was asymptomatic prior to her
April 27, 2009 injury, but that she became symptomatic after the injury. Dr. Coray stated:
“Based on information I have, I would have to state, on a more probable not basis,
that the injury did exacerbate the problem which now remains symptomatic. It is
not uncommon for these things to remain painful once they become symptomatic,
again, given the history I have, I would have to state that the pain [appellant] has
is related to her injury at work…. I do not think she is at a point where a knee
replacement is warranted….”5
In February 6, 2013 report, Dr. Kenneth Sawyer, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser, described appellant’s April 27, 2009 work injury and
May 11, 2009 work injury and stated, “[I]f it is accepted that a left knee injury occurred as a
result of her job and if the accepted condition is loose body in the joint, the surgery should be
accepted. The fact that no loose body was found is not relevant to the authorization for surgery,
5

Dr. Coray noted that no left meniscal tear was documented at the time of the May 2009 surgery and stated that
he could not provide an opinion on whether appellant sustained a left meniscus tear on April 27, 2011.

5

since the history, physical findings and MRI scan findings prior to surgery were all consistent
with a loose body that needed to be removed.”
In a February 19, 2013 decision, OWCP affirmed its January 3 and 4, 2012 decisions
noting that appellant had not established additional conditions or periods of compensation,
entitlement to reimbursement for the May 2009 surgery or entitlement to continuation of pay.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.6 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of appellant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by appellant.7
The Board has held that the fact that a condition manifests itself or worsens during a period
of employment8 or that work activities produce symptoms revelatory of an underlying condition9
does not raise an inference of causal relationship between a claimed condition and employment
factors.
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a loose body in her left knee when she stood up
from a chair at work on April 27, 2009. Appellant claimed that she sustained other conditions on
April 27, 2009 including aggravation of the degenerative condition of her left knee and a left
meniscus tear. She received disability compensation for the period May 27 to June 5, 2009, but
also claimed entitlement to compensation for the period April 27 to May 26, 2009.
The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained a left knee condition on April 27, 2009 other than the accepted condition of loose
body in the left knee or that she is entitled to disability compensation for periods for which she
has not already been compensated. Appellant submitted several reports in which attending
physicians indicated that she sustained aggravation of the degenerative condition of her left knee

6

J.F., Docket No. 09-1061 (issued November 17, 2009).

7

See E.J., Docket No. 09-1481 (issued February 19, 2010).

8

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

9

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

6

when she stood up at work on April 27, 2009. The Board finds that she did not submit
rationalized medical evidence supporting such a work-related injury.
In the March 31, 2011 report, Dr. Agtarap, an attending Board-certified orthopedic
surgeon, opined that appellant sustained “progressive knee arthritis” due to the April 27, 2009
work incident. On May 17, 2011 he stated, “The standing up at work seems to have been event
that led to [appellant’s] having asymptomatic knee related to her underlying degenerative and
preexisting disease process.” In a December 13, 2011 report, Dr. Kershisnik, an attending
Board-certified family practitioner, noted, “Given that [appellant] was pain free prior to her
injury on April 27, 2009, it is more probable than not that the injury at work significantly
exacerbated and contributed to the acceleration of the preexisting degenerative joint disease.”
On May 14, 2012 Dr. Coray, an attending Board-certified orthopedic surgeon, stated that the fact
that appellant’s left knee was asymptomatic prior to April 27, 2009 made it more probable than
not that the April 27, 2009 work injury caused an acceleration of her preexisting degenerative
condition.
The Board notes that these reports do not contain adequate medical rationale in support of
their conclusions that appellant sustained work-related aggravation of preexisting degenerative
disease of her left knee. These opinions are not supported by reference to specific findings on
examination and diagnostic testing, but rather appear to be solely based on a perception that she
was asymptotic in her left knee before April 27, 2009. The Board has held that the fact that a
condition manifests itself or worsens during a period of employment or that work activities
produce symptoms revelatory of an underlying condition does not raise an inference of causal
relationship between a claimed condition and employment factors.10 The physicians did not
describe the April 27, 2009 work incident in any great detail or explain how it could have been
competent to cause such an aggravation of appellant’s underlying condition. With respect to the
claim of a left meniscus tear, no physician provided an opinion that such a work-related injury
occurred and no tear was documented during May 2009 surgery on her left knee.11 Appellant
claimed entitlement to additional periods of disability compensation (including April 27 to May 26,
2009), but OWCP properly denied this claim because no physicians provided a clear opinion that
she was entitled to receive disability compensation for such additional periods.
LEGAL PRECEDENT -- ISSUE 2
Section 8103(a) of FECA states in pertinent part: “The United States shall furnish to an
employee who is injured while in the performance of duty, the services, appliances and supplies
prescribed or recommended by a qualified physician, which the Secretary of Labor considers
likely to cure, give relief, reduce the degree or the period of disability or aid in lessening the
amount of the monthly compensation.”12 The Board has found that OWCP has great discretion
10

See supra notes 8 and 9.

11

Dr. Kershisnik indicated that appellant’s left knee condition was likely exacerbated by continuing to have to
walk, stand and sit for prolonged periods as part of her job description, but appellant has not filed a claim for an
occupational disease and this matter is not currently before the Board.
12

5 U.S.C. § 8103.

7

in determining whether a particular type of treatment is likely to cure or give relief.13 The only
limitation on OWCP’s authority is that of reasonableness.14 Abuse of discretion is generally
shown through proof of manifest error, clearly unreasonable exercise of judgment or actions
taken which are contrary to both logic and probable deductions from established facts. It is not
enough to merely show that the evidence could be construed so as to produce a contrary factual
conclusion.15
In order to be entitled to reimbursement of medical expenses, it must be shown that the
expenditures were incurred for treatment of the effects of an employment-related injury or
condition.16 Proof of causal relationship in a case such as this must include supporting
rationalized medical evidence.17
ANALYSIS -- ISSUE 2
On May 11, 2009 Dr. Agtarap performed a left knee surgery including arthroscopy with
chondroplasty of the medial compartment of the medial femoral condyle and the patellofemoral
compartment anteriorly. The procedures had not been authorized by OWCP and reimbursement
was later denied due to failure to provide a rationalized opinion explaining the need for such
surgery.
The Board finds that OWCP properly denied appellant’s request for authorization of left
knee surgery. On May 5, 2009 Dr. Agtarap diagnosed a loose body or osteochondral defect of
the left knee and recommended a left knee arthroscopy. In later reports, he indicated that on
April 27, 2009 appellant suffered an aggravation of her preexisting degenerative left knee
condition which in turn led to the need for surgery. In a May 14, 2012 report, Dr. Coray also
suggested that the surgery was necessitated by an April 27, 2009 aggravation of the preexisting
degenerative left knee condition. In a February 6, 2013 report, Dr. Sawyer, a Board-certified
orthopedic surgeon serving as an OWCP medical adviser, indicated that the surgery should be
authorized because the accepted loose body needed to be removed.
The Board finds that OWCP did not abuse its discretion by refusing reimbursement for
appellant’s May 11, 2009 surgery because the record does not contain a rationalized medical
opinion justifying the need for the surgery due to the accepted work-related condition. The
opinions of Dr. Agtarap and Dr. Coray stating that the surgery was necessitated by a workrelated injury appear to be based on an assumption that she sustained a work-related aggravation
of her underlying left knee condition. For the reasons stated above, such an injury has not been
established. While Dr. Sawyer indicated that, the surgery was necessitated by the accepted loose

13

Vicky C. Randall, 51 ECAB 357 (2000).

14

Lecil E. Stevens, 49 ECAB 673, 675 (1998).

15

Rosa Lee Jones, 36 ECAB 679 (1985).

16

Bertha L. Arnold, 38 ECAB 282, 284 (1986).

17

Zane H. Cassell, 32 ECAB 1537, 1540-41 (1981); John E. Benton, 15 ECAB 48, 49 (1963).

8

body in the left knee, he did not provide any notable discussion of this condition or provide an
adequate explanation of why this particular condition required surgical intervention.
LEGAL PRECEDENT -- ISSUE 3
Section 8118(a) of FECA provides for payment of continuation of pay, not to exceed 45
days, to an employee “who has filed a claim for a period of wage loss due to a traumatic injury
with her immediate superior on a form approved by the Secretary of Labor within the time
specified in section 8122(a)(2) of this title.”18 Section 8122(a)(2) provides that written notice of
the injury shall be given “within 30 days.”19 The context of section 8122 makes clear that this
means within 30 days of the date of the injury.20 A traumatic injury refers to injury caused by a
specific event or incident or series of incidents occurring within a single workday or work shift
whereas an occupational disease refers to an injury produced by employment over a period longer
than a single workday or work shift.21
Claims that are timely under section 8122 are not necessarily timely under section 8118.
Section 8118 makes receipt of continuation of pay contingent on the filing of a written claim
within 30 days of the injury.22 When an injured employee makes no written claim for a period of
wage loss within 30 days, he or she is not entitled to continuation of pay, notwithstanding prompt
notice of injury.23
FECA’s implementing regulations provide, in pertinent part, that to be eligible for
continuation of pay, a claimant must: (1) have a traumatic injury which is job related and the
cause of the disability and/or the cause of lost time due to the need for medical examination and
treatment; (2) file a Form CA-1 within 30 days of the date of injury; and (3) begin losing time
from work due to the traumatic injury within 45 days of the injury.24
ANALYSIS -- ISSUE 3
On April 1, 2011 appellant filed a Form CA-1 (traumatic injury claim) alleging that she
sustained an injury on April 27, 2009. OWCP denied her claim for continuation of pay because
she did not give notice of injury in writing within 30 days after the injury.

18

5 U.S.C. § 8118(a).

19

Id. at § 8122(a)(2).

20

Robert E. Kimzey, 40 ECAB 762, 763-64 (1989); Myra Lenburg, 36 ECAB 487, 489 (1985).

21

20 C.F.R. §§ 10.5(q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).

22

Id. at § 8118(a).

23

Laura L. Harrison, 52 ECAB 515 (2001).

24

20 C.F.R. § 10.205(a)(1)-(3). See also Carol A. Lyles, 57 ECAB 265 (2005). When a Form CA-1 is not
available, using another form would not alone preclude receipt. 20 C.F.R. § 10.205(a)(2).

9

The Board finds that appellant did not meet the standards for receiving continuation of
pay in that she did not give notice of injury in writing within 30 days after the injury. Appellant
first gave written notice on April 1, 2011 when she filed a Form CA-1 claiming compensation
for an April 27, 2009 accident.
There is no provision under FECA for excusing an employee’s failure to file a claim for
continuation of pay within 30 days of the work injury.25 Appellant did not make any written
claim for a period of wage loss within 30 days of the April 27, 2009 accident and she is not
entitled to continuation of pay. Thus, OWCP properly denied her claim for continuation of pay.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a left knee condition on April 27, 2009 other than the accepted condition of loose body
in the left knee or that she is entitled to disability compensation for periods for which she has not
already been compensated. The Board further finds that OWCP properly denied her request for
authorization of left knee surgery and that OWCP properly denied her claim for continuation of
pay.

25

See Dodge Osborne, 44 ECAB 849 (1993); William Ostertag, 35 ECAB 1925 (1982).

10

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 3, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

